Holmes, J.,
dissenting. After reviewing the facts in the case sub judice, I conclude that a court of common pleas has jurisdiction to render a declaratory judgment with regard to matters brought before the State Employment Relations Board (“SERB”) in the context of an unfair labor practice charge. Accordingly, I dissent from today’s majority opinion.
In its opinion, the majority construes appellee’s complaint to conflict with the provisions found within R.C. Chapter 4117. After so construing the complaint, the majority concludes that the provisions of R.C. Chapter 4117 were intended to confer SERB with exclusive jurisdiction and therefore a court of common pleas lacked jurisdiction to enter a declaratory judgment. Such conclusion, however, is incorrect for it misconstrues the nature of appellee’s action.
The appellee in this case was not seeking a determination as to whether an unfair labor practice had been committed. The issue raised by the appellee was the arbitrability of the defendant’s grievances. Since this issue does not call for a judicial determination of the merits of the grievances filed against the employer, but rather 'a threshold determination of whether the grievances are subject to arbitration under the collective bargaining agreement, I believe that the common pleas court has jurisdiction to render a declaratory judgment on such claim.
In addition, the majority warns that “inordinate delays” in the resolution of collective bargaining disputes will result from declaratory judgments in cases involving R.C. Chapter 4117. Had the majority properly analyzed the practical implications of its decision, however, it would have concluded that the denial of declaratory judgments in such cases results in the very evil it warns against.
As a result of today’s majority opinion, an employer who may not be subject to SERB review on the merits of the grievances filed against it would *177be required to await a SERB determination before it could appeal. Consequently, if no probable cause is found, the employer must repeatedly be subjected to SERB investigations on grievances where it might not otherwise have had to comply if its rights were properly determined in a declaratory judgment action in common pleas court. Such result would unnecessarily waste the resources of both SERB and our judicial system. See Ohio Historical Society v. State Emp. Relations Bd. (1990), 48 Ohio St. 3d 45, 48, 549 N.E.2d 157, 160 (Holmes, J., dissenting); Franklin Cty. Law Enforcement Assn. v. Fraternal Order of Police, Capital City Lodge No. 9 (1991), 59 Ohio St. 3d 167, 172, 572 N.E.2d 87, 92-93 (Holmes, J., dissenting).
Since I believe that the decision handed down by today’s majority improperly deprives the appellee of its declaratory judgment action and results in judicial inefficiency, I dissent.